Citation Nr: 0729780	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  04-31 661A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for 
patellofemoral syndrome, left knee.

2.  Entitlement to service connection for a left forearm 
disorder, to include paresthesia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel



INTRODUCTION

The veteran had active service from October 1972 to October 
1974 and from April 1975 to April 2003.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2003 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The Board notes that the veteran's representative presented 
argument on the issue of entitlement to a higher rating for 
hearing loss of the left ear in his informal hearing 
presentation.  While this particular issue was included in 
the veteran's notice of disagreement, it was not appealed in 
the veteran's substantive appeal to this Board.  Thus, the 
issue of entitlement to a higher rating for hearing loss of 
the left ear is not properly before this Board for 
consideration.

The issue of entitlement to an initial compensable rating for 
patellofemoral syndrome, left knee, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran has subjective symptoms of paresthesia, but there 
is no competent medical evidence of a current disability of 
the left forearm of record.


CONCLUSION OF LAW

Disability of the left forearm was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2007).

In this case, the veteran contends that he injured his left 
forearm in service, and that he experiences intermittent 
weakness, numbness, tingling, and a loss of grip strength as 
a result of the injury.  It is noted that the veteran is 
right-handed.  

Service medical records (SMRs) associated with the claims 
file show that the veteran was afforded a clinical evaluation 
and physical examination in June 1972 prior to enlistment.  
The clinical evaluation was essentially normal and the 
veteran provided a medical history in which he specifically 
denied ever having paralysis.  No neurological deficiencies 
were noted at that time.

Similarly, the veteran was given a clinical evaluation in 
October 1974 prior to discharge from service.  The clinical 
evaluation was essentially normal at that time and no 
neurological deficiencies were noted.  

The veteran was also afforded a clinical evaluation and 
physical examination prior to entering service for the second 
time in January 1975.  Again, the clinical evaluation was 
essentially normal and the veteran provided a medical history 
in which he specifically denied ever having paralysis.  No 
neurological deficiencies were noted at that time.

An SMR dated August 1985 reveals that the veteran sought 
consultation at the surgery clinic for the purposes of 
removing a foreign object from his left forearm.  X-rays 
taken in February 1987 were interpreted to show the presence 
of a 2mm x 5mm foreign object in the veteran's left wrist.  
The veteran was advised at that time that the foreign object 
might not be able to be removed.  The Board notes that there 
is no evidence of record explaining how the foreign object 
became embedded in the veteran's left wrist other than a 
notation on the August 1985 SMR which indicated that the 
foreign object was "from hammer face."

In August 1987, the veteran sought care for left elbow pain.  
At that time, the veteran indicated that a small metallic 
fragment pierced his left wrist approximately two and one-
half to three years ago.  He reported that he experienced 
pain in the radial aspect of the left forearm since the 
incident, and that x-rays were interpreted to show that the 
foreign object had migrated to that area.  The veteran also 
indicated that he had discomfort in the olecranon area (i.e., 
tip of elbow) when he rested his elbow on the desk.  X-rays 
taken at that time showed the presence of a metallic foreign 
object adjacent to the distal radial shaft.  The examiner 
diagnosed the veteran as having a probable chondral 
osteophyte of the left olecranon.

The veteran sought additional care in service in February 
1998 after experiencing numbness and tingling in his left 
forearm for approximately two weeks.  No neurological 
deficiencies were noted at that time.  In September 1998, the 
veteran again sought care for intermittent tingling in the 
left arm.  The examiner provided no diagnosis, but ordered a 
nerve conduction study.  A nerve conduction study and an 
electromyogram conducted in October 1998 showed no 
abnormalities and were interpreted to be within normal 
limits.

In May 2000, the veteran underwent a five-year physical 
examination.  The clinical evaluation was essentially normal 
and the veteran described his health at that time as being 
"great."  The veteran also provided a medical history in 
which he specifically denied ever having paralysis or 
neuritis.  The Board notes that there is no reference to the 
purported foreign object in the veteran's left wrist included 
in the examination report.    

The Board notes that the veteran participated in the Benefits 
Delivery at Discharge Program (BDD) in February 2003 prior to 
discharge from service.  The veteran was afforded a VA 
separation examination as part of this program.  The veteran 
reported the presence of the foreign object in his left wrist 
as well as left forearm numbness and loss of grip strength at 
that time.  Upon physical examination, the veteran stated 
that he had no symptoms and no awareness of the metallic 
foreign object in his left wrist, but indicated that he 
occasionally had pain in the left forearm.  The veteran 
admitted that he was unsure whether the left forearm pain was 
related to the metallic foreign object in his left wrist.

The veteran also related a longstanding history of a "faint 
pins and needles" sensation along the dorsolateral aspect of 
the left forearm.  The examining physician noted the normal 
nerve conduction study and normal electromyogram, and 
observed that "no definite diagnosis has been established."  
A neurological examination conducted at that time revealed no 
loss of sensation to light touch or pinprick on the forearm.  
The assessment was paresthesias, left forearm, with normal 
neuromuscular evaluation and no definite diagnosis 
established.  The symptom has not caused any interference 
with performance of usual duties or activities.  

The United States Court of Appeals for Veterans Claims 
(Court) has in the past noted that lay persons, such as the 
veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Hence, any lay assertions in this 
regard have no probative value.  The Court has held that 
"where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is required." 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lay 
testimony, however, is competent regarding features or 
symptoms of injury or disease when the features or symptoms 
are within the personal knowledge and observations of the 
witness. Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

The Board finds that the veteran's claim ultimately fails 
pursuant to Hickson because there is no clinical evidence of 
a current disability.  The examiner noted a symptom, 
paresthesia, but there were no objective findings of 
disability.  No diagnosis was provided.  A service-connection 
claim must be accompanied by evidence which establishes that 
the veteran currently has a claimed disability. Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

In this case, however, the preponderance of the evidence is 
against a finding that the veteran has a left forearm 
disorder at this time.  SMRs reflect in-service complaints of 
symptoms of numbness and tingling in the left forearm.  There 
is, however, no diagnosis of a left forearm disorder.  On the 
contrary, the evidence of record shows a normal nerve 
conduction study and a normal electromyogram.  In the absence 
of a current disability, symptoms alone are insufficient to 
warrant a grant of service connection.  

The Board notes that the veteran reported on his claim form 
that he had service in the Persian Gulf after August 2, 1990.  
Pursuant to 38 C.F.R. § 3.317, objective indications of a 
qualifying chronic disability may be compensated to a Persian 
Gulf veteran, if the disability became manifest during 
service in the Southwest Asia theater during the Persian Gulf 
War or to a degree of 10 percent or more not later than 
December 31, 2011, and the disability cannot be attributed to 
any known diagnosis.  Emphasis added.  However, there must be 
either objective indicators of a disability, such as "signs" 
evident to a medical examiner or other, non-medical 
indicators capable of independent verification.  In this 
case, there are no objective indicators of a disability or 
other non-medical indicators of a disability.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  In this case, 
the record does not reflect current objective manifestations 
of a disability of the left forearm and thus the benefit of 
the doubt doctrine is not for application.  Accordingly, the 
Board concludes that the claimed left forearm disorder was 
not incurred in or aggravated by service.  



Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify, pursuant to the Veterans Claims 
Assistance Act (VCAA), the veteran and any representative of 
any information, medical evidence, or lay evidence not 
previously provided to the VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the veteran and which portion VA will attempt to 
obtain on the veteran's behalf. See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence the 
veteran is expected to provide; and (4) request or tell the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claim. Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The Board finds that the content requirements of the duty to 
notify the veteran have been fully satisfied. See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  As noted above, the veteran 
participated in the BDD program.  As such, he submitted his 
claims for service connection prior to his discharge from 
service.  The Board also notes that a letter from the RO 
dated January 2004 informed the veteran of the type of 
evidence needed to substantiate his claims as well as an 
explanation of what evidence the veteran was to provide to VA 
in support of his claims and what evidence VA would attempt 
to obtain on his behalf.  While the letter did not explicitly 
ask that the veteran provide any evidence in his possession 
that pertains to the claims, as per § 3.159(b)(1), he was 
advised of the types of evidence that could substantiate his 
claims and to ensure that VA receive any evidence that would 
support the claims.  Logically, this would include any 
evidence in his possession.  

While the RO's January 2004 letter was issued after the 
rating decision, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement is harmless 
error. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) specifically stated in Pelegrini that 
it was not requiring the voiding or nullification of any 
Agency of Original Jurisdiction (AOJ) action or decision, 
only finding that appellants are entitled to VCAA-content-
complying notice.  Thus, the timing of the notice with 
respect to that claim does not nullify the rating action upon 
which this appeal is based, and the Board specifically finds 
that the veteran was not prejudiced by the post-AOJ decision 
notice because he was given sufficient time to submit and/or 
identify any and all evidence necessary to substantiate the 
service connection claim.  Moreover, after the notice was 
provided, the veteran submitted no additional evidence in 
support of his claims.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating and an effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision. Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As 
the Board concludes that the preponderance of the evidence is 
against the veteran's service connection claim, any questions 
as to the disability rating and effective date to be assigned 
are rendered moot.  

In sum, the Board finds that any deficiency in the notice to 
the veteran or the timing of the notice is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  The 
presumption of prejudice on the VA's part has been rebutted 
in this case by the following: (1) the veteran clearly has 
actual knowledge of the evidence he is required to submit in 
this case based on the communications sent to the veteran 
over the course of this appeal; and (2) based on the 
veteran's contentions and the communications provided to the 
veteran by the VA over the course of this appeal, he is found 
to be reasonably expected to understand from the notices 
provided what was needed.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The veteran's service medical records have been obtained.  
The veteran's post-service treatment records have been 
obtained.  The veteran was afforded a VA separation 
examination as a result of his participation in the BDD 
program. 

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of the 
evidence is required

  
ORDER

Service connection for a left forearm disorder is denied.


REMAND

The Board observes that the veteran in this case also seeks 
entitlement to a higher rating for patellofemoral syndrome of 
the left knee.  In a December 2003 statement to the RO, the 
veteran contends that his left knee injury continues to 
worsen and that this decline warrants a higher rating.  The 
veteran was originally granted service connection for a left 
knee disorder in March 2003.  The RO evaluated the veteran's 
left knee disorder under 38 C.F.R. § 4.71a, Diagnostic Code 
5260 as a non-compensable disability, effective May 1, 2003.

Under Diagnostic Code 5260, a noncompensable rating is 
warranted where flexion of the knee is limited to 60 degrees.  
A 10 percent rating is warranted where flexion is limited to 
45 degrees, while a 20 percent rating is assigned where 
flexion is limited to 30 degrees.  A 30 percent evaluation is 
warranted where flexion is limited to 15 degrees.

The Board notes that the veteran was afforded a VA separation 
examination in February 2003 as part of his participation in 
the Benefits Delivery at Discharge Program (BDD).  The 
examining physician tested the veteran's range of motion of 
the knees at that time.  The Board notes that the normal 
range of motion for the knee on flexion is 140 degrees and 0 
degrees on extension. 38 C.F.R. § 4.71a, Plate II.  

The examiner interpreted flexion to be 140 degrees 
bilaterally.  The examiner noted that both knees fully 
extended, but did not hyperextend.  McMurray's, Lachman's, 
and anterior and posterior drawer tests were negative, and 
there was no evidence of laxity on varus or valgus motion of 
the knees.  Additionally, the examiner found no evidence of 
tenderness or swelling in either knee, and that the veteran 
could squat without difficulty as well as arise from the 
squatting position without difficulty.  X-rays taken in 
February 2003 were interpreted to be normal, with no evidence 
of bone or joint abnormality, acute or recent fracture or 
dislocation, or unusual soft tissue calcifications.

The Board acknowledges that VA has a duty to assist veterans 
to obtain evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.  This duty to assist 
includes providing a thorough and contemporaneous medical 
examination. Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
The Court has held that when a veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination. Olson v. Principi, 3 Vet. App. 480, 482 
(1992)(citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992)).  The Board observes that the veteran in this 
instance has not been given a medical examination since his 
separation from service.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
ask him to identify all sources of VA and 
non-VA treatment for his left knee injury.  
The RO should then attempt to obtain any 
medical treatment records identified as 
relevant by the veteran, provided that the 
veteran completes the relevant 
authorization forms.  All efforts to 
obtain these records should be fully 
documented, and VA will end its efforts to 
obtain records from a Federal department 
or agency only if VA concludes that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.

2.  After any medical records have been 
obtained, the RO should make arrangements 
with the appropriate VA medical facility 
for the veteran to undergo an orthopedic 
examination to assess the severity of the 
left knee disability.  The claims folder 
and a copy of this remand must be made 
available to the examiner.  The examiner 
should note in the examination report that 
the claims folder and the remand have been 
reviewed.  Any appropriate testing, if 
deemed necessary by the examiner, should 
be conducted at this time.  

In assessing the severity of the veteran's 
left knee disability, the examiner should 
state whether the left knee disability is 
manifested by weakened movement, excess 
fatigability, incoordination or pain.  
These determinations should be expressed 
in terms of the degree of additional 
range-of-motion loss due to any weakened 
movement, excess fatigability, 
incoordination, or pain.  The examiner 
must provide a complete rationale for any 
stated opinion. 

3.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim.  In the 
event that the veteran does not report for 
any scheduled examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address and the RO should also 
indicate whether any notice that was sent 
was returned as undeliverable.

4.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  An appropriate period of 
time should be allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


